Order entered July 6, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01308-CR
                                    No. 05-14-01309-CR

                             GERARDO DELACRUZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-21654-R, F12-22418-R

                                          ORDER
        Appellant’s June 30, 2015 motion to accept brief tendered is GRANTED. Appellant’s

brief tendered to the Clerk of the Court on June 30, 2015 is DEEMED timely filed on the date of

this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE